The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 11-13, 16, 18-20, 23-26, 28-29 and 32-33 are currently under examination. Claims 14-15, 21-22 and 27 are withdrawn from consideration. Claims 17 and 30-31 have been cancelled. Claim 33 is newly added.
Previous Grounds of Rejection
Regarding claims 11-13, 16, 18-20, 23-26 and 28-29, the rejection under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Bioresource Technology, 2013, 150, 321-327) and in view of Gueneau et al. (Holzforschung, 2014, 68(4), 377-384, published online December 11, 2013, submitted by applicants in IDS) stands.
New ground of rejection with respect to newly added claim 33 is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11-13, 16, 18-20, 23-26, 28-29 and 32-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Bioresource Technology, 2013, 150, 321-327) and in view of Gueneau et al. (Holzforschung, 2014, 68(4), 377-384, published online December 11, 2013, submitted by applicants in IDS).
Regarding claims 11 and 29, Zhang teach a process of alkaline peroxide delignification of softwood hemicellulose such as corn stover having glass transition temperature in the presence of 4% wt (g H2O2/g wood) H2O2 at pH 11.6 (Title, Abstract, pages 321-322).
Although Zhang et al. does not specifically disclose the H2O2 added at a rate ≤consumption of the H2O2 as per applicant claim 11, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the H2O2 at a rate ≤consumption of the H2O2 since it is known H2O2 releases oxygen. Therefore, the addition H2O2 at a rate ≤ consumption of the H2O2 would avoid the oxygen pressure buildup and explosion.
The Examiner requested to elect a single disclosed species or a single grouping of patentably indistinct species of one specific lignocellulosic biomass on 04/07/2020.
Applicants elected as woody biomass. The woody biomass is interpreted including corn stover according to the instant specification (PGPUB US 2019/0091674 A1, [0039]-[0041]).
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found corn stover as the woody biomass species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion above.
Although Zhang does not specifically disclose the use of Cu complex as per applicants claims 11 and 29, Gueneau et al. teach a method of catalyzed oxidation of lignin comprising copper polyimine complexes such as Cu (II)-bipyridine complexes for use with an oxidant for treatment pulp delignification (pages 377-384).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the Cu(bpy) complex of Gueneau et al. with the process taught by Zhang et al to obtain the invention as specified in the claim 11, motivated by the fact that the copper complex active the oxygen in delignification and results in a higher DPv of cellulose after treatment (page 376). Cu(bpy) is simple to prepare and stable in the alkaline delignification medium and catalyze efficiently the oxidation lignin compound by oxygen (page 377).
Since both of Zhang et al. and Gueneau teach oxidation treatments of delignification, one would have a reasonable expectation of success.
Regarding claim 12, as discussed above, the combined references of Gueneau et al. and Zhang et al. teach the process comprising pH 11.6 as the instant claim.
Regarding claims 13 and 23-24, as discussed above, the combined references of Gueneau et al. and Zhang et al.  teach the Cu(2,2’-bipy) catalyst (Gueneau, Abstract and page 384) and radicals formed during the oxidation (Gould, page 51) as the instant claims.
Regarding claims 16 and 25-26, as discussed above, the oxidant taught by Gueneau et al. is added at 10% pulp consistency as the instant claim (page 378) and the alkaline-pretreated lignocellulosic biomass taught by Zhang et al. contains corn stover as applicants elected species.
Regarding claims 18-20, as discussed above, the combined references of Gueneau et al. and Zhang et al. teach pretreating step of lignocellulosic biomass (Zhang et al., page 322).
Regarding claim 28, the process taught by Gueneau et al. comprises 22.1mg and 2-g pulp as the instant claim (pages 378-380).
Regarding claim 32, although Zhang et al. do not specific disclose the room temperature as per applicant claim 32, the temperature at which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that reaction temperature controls reaction kinetics, and one of ordinary skill in the art would be expected to be able to adjust the temperature to arrive at an optimal temperature or range including room temperature.
Regarding claim 33, the reaction time taught by Zhang et al. is about 60 minutes which includes the addition time of hydrogen peroxide. The reference discloses “close” range (“at least about a two period”), and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). “About” permits some tolerance.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments and Declaration under 37 CFR 1.130 by Eric L. Hegg submitted on 04/25/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued that the Examiner is in error in indicating that the reaction would explode due to pressure build up if the hydrogen peroxide were added all at once. Applicant asserts that the Examiner's assertion that the reaction would blow up if the hydrogen peroxide is added all at once has no basis. Applicant has attached a Declaration under 37 CFR 1.130 by one of the inventors of the present claimed invention indicating that addition of hydrogen peroxide all at once does not result in an explosion. They have conducted experiments in which the hydrogen peroxide was added all at once which did not result in an explosion. 
Applicant asserts that the hydrogen peroxide in the cited art is not added slowly at a rate equal to or less than the rate of consumption of the hydrogen peroxide. There is no disclosure in Zhang related to the rate of hydrogen peroxide being critical or that the hydrogen peroxide was added at a rate less than the consumption rate. Zhang indicates that reaction time was started when samples reached the appropriate temperature. Zhang indicates that the temperatures were ramped up within 5.1 minutes and that the reaction times were between 0 and 60 minutes. There is no disclosure that the hydrogen peroxide was added slowly over the reaction time. Applicant points out that the present disclosure relates to addition of hydrogen peroxide over at least 2 hours, e.g. 10 hours, and reaction times of about 24 hours. 
Applicant has demonstrated that slow addition of hydrogen peroxide provided significantly better results as shown, for example, in Table 3 of the Specification. Applicant asserts that a person of ordinary skill in the art would not have a reasonable expectation of success that addition of hydrogen peroxide slowly to the reaction mixture would yield improved sugar yields. Furthermore, the improved sugar yields due to the slow addition of hydrogen peroxide would have been an unpredictable result for a person of ordinary skill in the art. 
Applicant asserts that there is nothing in Gueneau that make up for the lack of deficiencies in Zhang. Applicant asserts that the combination of Zhang in view of Gueneau does not obviate the present claimed invention. 
Applicant has added new dependent claim 33, dependent on independent claim 11, to recite that the hydrogen peroxide was added to the reaction mixture over a period of at least two hours. Applicant points out that the present disclosure relates to addition of hydrogen peroxide over at least 2 hours, e.g. 10 hours, and reaction times of about 24 hours. See, for example, Par. 179 of the Specification. In contrast, Zhang teaches reaction times of 0 to 60 minutes. 
The method of the present claimed invention results in different products than the products of the method of Zhang combined with Gueneau. The instant application relates to adding the hydrogen peroxide slowly such that the side reactions that degrade the hydrogen peroxide non-productively are minimized. These non-productive side reactions are dependent on the concentration of hydrogen peroxide because they require two or more molecules of hydrogen peroxide coming together to degrade the hydrogen peroxide. Adding the hydrogen peroxide at once, as in Zhang, promotes the side reactions that degrade the hydrogen peroxide. The method of keeping the concentration of hydrogen peroxide lower during the reaction slows the side reactions and improves the sugar yields. In fact, results shown in Table 3 of the Specification demonstrate that slow addition of the hydrogen peroxide advantageously increases the sugar yields relative to the addition of hydrogen peroxide all at once (Remarks, pages 6-8).
The Office respectfully disagrees. As set forth in the previous office action dated on 01/27/2022, Zhang teach a process of alkaline peroxide delignification of softwood hemicellulose such as corn stover having glass transition temperature in the presence of 4% wt (g H2O2/g wood) H2O2 at pH 11.6 (Title, Abstract, pages 321-322).
Although Zhang et al. does not specifically disclose the H2O2 added at a rate ≤ consumption of the H2O2 as per applicant claim 11, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the H2O2 at a rate ≤consumption of the H2O2 since it is known H2O2 releases oxygen. Therefore, the addition H2O2 at a rate ≤ consumption of the H2O2 would avoid the oxygen pressure buildup and explosion.
Mr. Hegg declared that addition of hydrogen peroxide all at once into the reaction mixture as described in the instant application and it did not result in an explosion (Declaration page 2).
The Declaration submitted by Mr. Hegg is insufficient to overcome the rejection of claims of 11-13, 16, 18-20, 23-26, 28-29 and 32 because the experimental conditions demonstrated by Mr. Hegg are not clear based on what was described in the instant application.
For example, what was the exactly amount of the hydrogen peroxide added and the periodic time of “at once”? What was the concentration of hydrogen peroxide used? What was the homogenous multi-ligand metal complex catalyst used? What was the biomass used? What was the pH value and the reaction temperature performance? Was the reaction carried out in a closed or an opened reactor with or without stirring? Was oxygen gas generated during the addition? Were the results demonstrated by Mr. Hegg commensurate in scope with the breadth of the claims?
The difference in objectives does not defeat the case for obviousness. See MPEP 2144. A different purpose or to solve a different problem(i.e., side reaction vs. O2 build up)----it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
Therefore, the rejection with respect to claims 11-13, 16, 18-20, 23-26, 28-29 and 32 under 35 U.S.C.103 (a) as set forth in the last office action stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738